


AMENDMENT NUMBER THREE TO CREDIT AGREEMENT
This Amendment Number Three to Credit Agreement (“Amendment”) is entered into as
of March 30, 2012, by and among the lenders identified on the signature pages
hereof (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent’’),
on the one hand, and SILICON GRAPHICS INTERNATIONAL CORP., a Delaware
corporation (“Parent”), SILICON GRAPHICS FEDERAL, INC., a Delaware corporation
(“Silicon Federal”); and together with Parent each individually a “Borrower”,
and individually and collectively, jointly and severally, the ‘‘Borrowers’’),
and the undersigned Guarantor, on the other hand, with reference to the
following facts:
A.     Borrowers, Agent, and Lenders have previously entered into that certain
Credit Agreement, dated as of December 5, 2011 (as amended from time to time,
the “Agreement”).
B.     Borrowers have requested that Agent and Lenders make certain amendments
to the Agreement as provided for and on the conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby amend and supplement
the Agreement as follows:
1.    DEFINITIONS. All initially capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement unless specifically defined
herein.
2.    AMENDMENTS,
(a)    Schedule 1.1 or the Agreement is amended by deleting the definition of
the “Fixed Charge Coverage Ratio” set forth therein in its entirety and
replacing it with the following:
‘‘Fixed Charge Coverage Ratio” means, with respect to Parent and its
Subsidiaries for any 12 month period ending on the measurement date (other than
the measurement date ending March 30, 2012, for which such determination shall
be for the 9 month period ending on such measurement date) the ratio of (a)
EBITDA for such period minus Capital Expenditures made (to the extent not
already incurred in a prior period) or incurred during such period, to (b) Fixed
Charges for such period.
(b)    Schedule 1.1 of the Agreement is amended by deleting the definition of
“EBITDA” set forth therein in its entirety and replacing it with the following:
“EBIDTA” means, with respect to any fiscal period, Parent’s consolidated net
earnings (or loss), minus extraordinary gains, interest income, plus non-cash
extraordinary losses, non-cash stock compensation expenses, interest expense,
income taxes, fees and expenses incurred in connection with the entry into this
Agreement, expenses incurred in connection with Permitted Acquisitions, cash
expenses related to merger and acquisition transactions and restructuring not to
exceed $1,000,000 in the aggregate per fiscal year, non-cash realized losses and
impairment of investments, depreciation and amortization for such period, and
actual restructuring expenses, not to exceed a maximum of $17,000.000, incurred
during the period of April 1, 2012 through June 28, 2013 in connection with the
European Restructure, in each case, determined on a consolidated basis in
accordance with GAAP. For the purposes of calculating EBITDA for any period of 4
consecutive fiscal quarters (each, a “Reference Period”), (a) if at any time
during such

1



--------------------------------------------------------------------------------




Reference Period (and after the Closing Date), Parent or any of its their
Subsidiaries shall have made a Permitted Acquisition, EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto (including pro
forma adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by
Parent and Agent) or in such other manner acceptable to Agent as if any such
Permitted Acquisition or adjustment occurred on the first day of such Reference
Period, and (b) EBITDA for the fiscal quarter ended March 25, 2011, shall be
deemed to be $982,000; (c) EBITDA for the fiscal quarter ended June 24, 2011,
shall be deemed to be negative $5,397,000, and (d) EBITDA for the fiscal quarter
ending September 30, 2011 and each fiscal quarter thereafter, shall be based on
actual EBITDA.
(c)    Schedule 1.1 of the Agreement is amended by adding the following
definition of “European Restructure” as set forth below in proper alphabetical:
“European Restructure” means Parent’s restructure or its European operations, as
publically announced March 21, 2012, to reduce its and its Subsidiaries’
operating expenses in Europe.
(d)    The table set forth in Section 7 or the Agreement is amended by deleting
such table in its entirety and replacing it with the following:
Applicable Ratio
Applicable Period
1.10:1.00
For the 12 month period ending December 31, 2011
1.10:1.00
For the 9 month period ending March 30, 2012
1.10:1.00
For the 12 month period ending June 30, 2012 and for each 12 month period ending
as of the last day of
each quarter thereafter



(e)    Clause (a) set forth in Schedule 5.1 of the Agreement is amended by
deleting such clause in its entirety and replacing it with the following:
“(a) an unaudited consolidated balance sheet and income statement covering
Parent’s and its Subsidiaries’ operations during such period.”
3.    REPRESENTATIONS AND WARRANTIES. Each Borrower hereby affirms to Agent and
Lenders that all of such Borrower’s representations and warranties set forth in
the Agreement are true, complete and accurate in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) as of the date hereof (except to the extent that such representations
and warranties relate solely to an earlier date).
4.    NO DEFAULTS. Each Borrower hereby affirms to Agent and Lenders that no
Event of Default has occurred and is continuing as of the date hereof.
5.    CONDITIONS PRECEDENT. The effectiveness of this Amendment is hereby
conditioned upon receipt by Agent of a fully executed copy of this Amendment
from each party hereto.

2



--------------------------------------------------------------------------------




6.    REAFFIRMATION. Each Borrower hereby acknowledges and reaffirms (i) all of
its obligations and duties under the Loan Documents, and (ii) that the Agent,
for the ratable benefit of the Lender Group, has and shall continue to have
valid, perfected Liens in the Collateral as provided in the Security Agreement.
7.    COSTS AND EXPENSES. Borrowers shall pay to Agent and Lenders all of
Agent’s and Lenders’ out-of-pocket costs and expenses (including, without
limitation, the fees and expenses of its counsel, which counsel may include any
local counsel deemed necessary, search fees, filing and recording fees,
documentation fees, appraisal fees, travel expenses, and other fees) arising in
connection with the preparation, execution, and delivery of this Amendment and
all related documents.
8.    LIMITED EFFECT. In the event of a conflict between the terms and
provisions of this Amendment and the terms and provisions of the Agreement, the
terms and provisions of this Amendment shall govern. In all other respects, the
Agreement, as amended and supplemented hereby, shall remain in full force and
effect.
9.    COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each of the parties hereto. This Amendment is a Loan Document
and is subject to all the terms and conditions, and entitled to all the
protections, applicable to Loan Documents generally.
10.    REAFFIRMATION OF GUARANTY. The undersigned Guarantor hereby reaffirms and
agrees that: (a) the Guaranty and the Loan Documents to which it is a party
shall remain in full force and effect (including, without limitation, any
security interests granted therein) after this Amendment is consummated as if
consummated contemporaneously therewith; (b) nothing in the Loan Documents to
which it is a party obligates Agent or the Lenders to notify the undersigned of
any changes in the financial accommodations made available to the Loan Parties
or to seek reaffirmations of the Loan Documents; and (c) no requirement to so
notify either the undersigned or to seek the undersigned’s reaffirmations in the
future shall be implied by this Section 10.
[remainder of page left blank intentionally; signatures to follow]



3



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.
SILICON GRAPHICS INTERNATIONAL CORP.,
a Delaware corporation




By:    /s/ James Wheat
Title:    Chief Financial Officer




SILICON GRAPHICS FEDERAL, INC.,
a Delaware corporation




By:    /s/ James H. Brinker
Title:    President – SGI Federal




SGI INTERNATIONAL, INC.,
a Delaware corporation


By:    /s/ James Wheat
Title:    Chief Financial Officer


WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and as a Lender




By:    /s/ Amelie Yehros
Title:    Senior Vice President




